Cite as 2022 Ark. 181
                     SUPREME COURT OF ARKANSAS

                                               Opinion Delivered:   October 6, 2022
 IN RE ARKANSAS SUPREME COURT
 COMMITTEE ON CIVIL PRACTICE –
 ADOPTION OF REVISED RULE 5 OF
 THE ARKANSAS RULES OF CIVIL
 PROCEDURE




                                       PER CURIAM

       The Supreme Court Committee on Civil Practice recommended amendment to Rule

5 of the Arkansas Rules of Civil Procedure. See the Reporter’s Note, 2022 Amendment, for

an explanation of the amendments. Today, we adopt and republish the rule as set out below,

effective November 1, 2022.


Rule 5. Service and Filing of Pleadings and Other Papers.

(a) Service: When Required. Except as otherwise provided in these rules, every pleading and
every other paper, including all written communications with the court, filed subsequent to
the complaint, except one which may be heard ex parte, shall be served upon each of the
parties, unless the court] orders otherwise because of numerous parties. No service need be
made upon parties in default for failure to appear, except that pleadings asserting new or
additional claims for relief against them shall be served in the manner provided for service
of summons in Rule 4. Any pleading asserting new or additional claims for relief against any
party who has appeared shall be served in accordance with subdivision (b) of this rule.

In an action begun by seizure of property, in which no person need be or is named as
defendant, any service required to be made prior to the filing of an answer, claim or
appearance shall be made upon the person having custody or possession of the property at
the time of its seizure.
(b) Service: How Made.
        (1) Whenever under this rule or any statute service is required or permitted to be
        made upon a party represented by an attorney, the service shall be upon the attorney,
        except that service shall be upon the party if the court so orders or the action is one
        in which a final judgment has been entered and the court has continuing jurisdiction.

       (2) Except as provided in paragraph (3) of this subdivision, service upon the attorney
       or upon the party shall be made by delivering a copy to him or by sending it to him
       by regular mail or commercial delivery company at his last known address or, if no
       address is known, by leaving it with the clerk of the court. Delivery of a copy for
       purposes of this paragraph means handing it to the attorney or to the party; by leaving
       it at his office with his clerk or other person in charge thereof; or, if the office is closed
       or the person has no office, leaving it at his dwelling house or usual place of abode
       with some person residing therein who is at least 14 years of age. Service by mail is
       presumptively complete upon mailing, and service by commercial delivery company
       is presumptively complete upon depositing the papers with the company. When
       service is permitted upon an attorney, such service may be effected by electronic
       transmission, including e-mail, provided that the attorney being served has facilities
       within his or her office to receive and reproduce verbatim electronic transmissions.
       Service is complete upon transmission but is not effective if it does not reach the
       person to be served. Service by a commercial delivery company shall not be valid
       unless the company: (A) maintains permanent records of actual delivery, and (B) has
       been approved by the circuit court in which the action is filed or in the county where
       service is to be made.

       (3) If a final judgment or decree has been entered and the court has continuing
       jurisdiction, service upon a party by mail or commercial delivery company shall
       comply with the requirements of Rule 4(G)(1) and (2), respectively.

(c) Filing. (1) All papers after the complaint required to be served upon a party or his attorney
shall be filed with the clerk of the court either before service or within a reasonable time
thereafter. The clerk shall note the date and time of filing thereon. However, proposed
findings of fact, proposed conclusions of law, trial briefs, proposed jury instructions, and
responses thereto may but need not be filed unless ordered by the court. Depositions,
interrogatories, requests for production or inspection, and answers and responses thereto
shall not be filed unless ordered by the court. When such discovery documents are relevant
to a motion, they or the relevant portions thereof shall be submitted with the motion and
attached as an exhibit unless such documents have already been filed. The clerk shall not
refuse to accept for filing any paper presented for that purpose solely because it is not
presented in the proper form. In counties where the county clerk serves as the ex officio clerk
of any division of the circuit court, the filing requirement for any pleading, paper, order,
judgment, decree, or notice of appeal shall be satisfied when the document is filed with either
the circuit clerk or the county clerk.

       (2) Confidential information as defined and described in Sections III(A)(11) and
       VII(A) of Administrative Order 19 shall not be included as part of a case record unless
       the confidential information is necessary and relevant to the case. Section III(A)(2) of
       the Administrative Order defines a case record as any document, information, data,
       or other item created, collected, received, or maintained by a court, court agency or
       clerk of court in connection with a judicial proceeding. If including confidential
       information in a case record is necessary and relevant to the case:

              (A) The confidential information shall be redacted from the case record to
              which public access is granted pursuant to Section IV(A) of Administrative
              Order 19. The point in the case record at which the redaction is made shall
              be indicated by striking through the redacted material with an opaque black
              mark or by inserting some explanatory notation in brackets, such as:
              [Information Redacted], [I.R.], [Confidential], or [Subject To Protective
              Order]. If an entire document is redacted, then the name of the document
              (with the number of pages redacted specified) should be noted in the publicly
              available court file and the entire document should be filed under seal. The
              requirement that the redaction be indicated in case records shall not apply to
              court records rendered confidential by expungement or other legal authority
              that expressly prohibits disclosure of the existence of a record; and

              (B) An un-redacted copy of the case record with the confidential information
              included shall be filed with the court under seal. The un-redacted copy of the
              case record shall be retained by the court as part of the court record of the
              case. It is the responsibility of the attorney for a party represented by counsel
              and the responsibility of a party unrepresented by counsel to ensure that
              confidential information is omitted or redacted from all case records that they
              submit to a court. It is the responsibility of the court, court agency, or clerk of
              court to ensure that confidential information is omitted or redacted from all
              case records, including orders, judgments, and decrees, that they create.

       (3) If the clerk’s office has a facsimile machine, the clerk shall accept facsimile
       transmissions of any paper filed under this rule and may charge a fee of $1.00 per
       page. Any signature appearing on a facsimile copy shall be presumed authentic until
       proven otherwise. The clerk shall stamp or otherwise mark a facsimile copy as filed
       on the date and time that it is received on the clerk’s facsimile machine during the
       regular hours of the clerk’s office or, if received outside those hours, at the time the
       office opens on the next business day.
(d) Filing with the Judge. The judge may permit papers or pleadings to be filed with him, in
which event he shall note thereon the filing date and forthwith transmit them to the office
of the clerk. If the judge permits filing by facsimile transmission, the provisions of
subdivision (c)(2) of this rule shall apply.

(e) Proof of Service. Every pleading, paper or other document required by this rule to be served
upon a party or his attorney, shall contain a statement by the party or attorney filing same
that a copy thereof has been served in accordance with this rule, stating therein the date and
method of service and, if by mail, the name and address of each person served.

Reporter’s Note, 2022 Amendment: Subdivision 5(b)(3) is amended to reflect the 2019
amendment to Rule 4. The reference to prior Ark. R. Civ. P. 4(d)(A) and (b) is amended to
refer to the current sections of Rule 4 governing service by mail and commercial delivery
service.